Citation Nr: 1823491	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for right shoulder bursitis and osteoarthritis status post acromioplasty without residual scar (right shoulder disorder).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel




INTRODUCTION

The Veteran had active service in the U.S. Army from June 1973 to June 1976, and in the U.S. Air Force from February 2004 to September 2007.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, vertigo was incurred in service.

2.  Resolving all doubt in the Veteran's favor, right shoulder bursitis and osteoarthritis status post acromioplasty without residual scar was aggravated in service.


CONCLUSIONS OF LAW

1.  Vertigo was incurred in service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).

2.  Right shoulder bursitis and osteoarthritis status post acromioplasty without residual scar was aggravated in service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran served in the United States Army as truck vehicle mechanic.  In the United States Air Force, he served in an aircraft structural maintenance capacity.  Among other decorations and medals, he is the recipient of a Service Award with 4 Devices.  The Veteran contends that he incurred vertigo in active service.  Also, he contends that a pre-existing right shoulder disorder was aggravated by service.

Moreover, the Board notes that Veteran indicated that his ears (internal and external auditory canals); ear drums (perforation); upper extremities (strength and range of motion); and musculoskeletal systems were normal in his June 1976 Separation Examination from the United States Army.  Furthermore, the claims file does not include or raise the issue of degenerative joint disease (DJD)/osteoarthritis, a recognized chronic disability, manifesting to a compensable degree within one years of the Veteran's separation from United States Army service.  See 38 C.F.R. § 3.303(b) (2017);  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.§§ 1110, 1131 (2012);  38 C.F.R. § 3.303 (2017). 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Under 38 U.S.C.§ 1154(b) (2012), the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease is reduced.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA will consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to a determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012);  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight."  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.  Vertigo

In February 2005, Dr. D., a private physician, reported that the Veteran reported that he had been experiencing dizziness.  These episodes were accompanied by nausea and vomiting.  Dr. D. underscored that the Veteran's episodes of vertigo were that of true vertigo.  The Veteran also reported that two weeks earlier he sought treatment for this complaint at an emergency room (ER).  The Board notes that the Veteran had active service in February 2005.

A review of the Veteran's applicable service treatment, covering his active service in the United States Air Force, reveals that the Veteran indicated in a February 7, 2006 Report of Medical Assessment that he suffered from vertigo while in active service for which he did not seek medical care.  Moreover, on the same day, a United States Air Force physician memorialized the Veteran's vertigo in a memorandum.  In pertinent part, this memorandum stated that the Veteran has been found to have vertigo; and this finding would become part of the Veteran's military medical record.

An April 2010 treatment record from Dr. J., a private physician, reported that the Veteran had a bilateral impaction of cerumen.  Dr. J. further opined that the Veteran experienced vertigo when he looked up or down.

In July 2010, the Veteran was afforded a VA examination.  The examiner reviewed the claims file, considered the Veteran's accounts of his medical history, and conducted an audiological examination.  As an impression, the examiner provided recurrent vestibulopathy (vertigo) of unknown etiology.  The examiner noted that the Veteran indicated that vertigo occurred once a month; each episode lasted for approximately for two days.  The examiner further opined in an objective vein that the Veteran exhibited abnormal Romberg and heel-to-toe walk.  In an addendum opinion of August 2010, this examiner stated that there was no vertigo.  The examiner gave no rationale for the basis of his change of impression.  The Board notes that the examiner referred to additional evidence, namely the Veteran's Entrance Examination and his June 1976 Separation examination from the Army.  The examiner did not evaluate February 7, 2004 report and memorandum, as discussed above.

In July 2010, Dr. W. S., a private physician, submitted a treatment record.  In pertinent part, he wrote that the Veteran had a history of episodic vertigo.  As above, the Veteran stated that it occurred about once a month, lasting for approximately two days.  Dr. W. S. evaluated multiple STRs, evaluations, and discharge documents from the Veteran's claims file, specifically opining that this evidence was factored into the formulation of his independent medical opinion.  Dr. W. S. provided an impression of recurrent vestibulopathy with an unknown etiology.  As was the case with the VA examiner's August 2008 addendum, Dr. W. S. did not factor the February 7, 2004 report and memorandum into his independent opinion.

In July 2010, Dr. M. opined that the Veteran had been complaining of vertigo for the past 6 to 7 months.  Dr. M. provided a diagnostic impression of benign paroxysmal position vertigo.  Dr. M. also noted that the Veteran had difficulty performing in-tandem Romberg.  Furthermore, he advised the Veteran to begin an on-going regimen of vestibular exercises and advised follow-up examinations.

In his June 2012 Notice of Disagreement (NOD), the Veteran advanced that treatment records from August 2010 to October 2011 supported his contentions concerning vertigo.

In June 2012, the Veteran also submitted a statement.  He wrote that prior to entering active duty in the Air Force in February 2004, he had never received a diagnostic impression of vertigo.  He added that he was taken to the ER in February 2005 and given Valium.  He also consulted with a specialist on several occasions.  The Veteran also noted that he exercised to control his symptoms of vertigo.  Lastly, he wrote that every occurrence of vertigo "grounded him" to his house for 10 to 14 days.

In an April 2014 Report of General Information (VA Form 21-0820), a representative from the RO wrote that she contacted the Veteran in response to his NOD.  She noted that the Veteran indicated that his contention is that vertigo had its onset during active duty service.

In September 2014, the Veteran submitted another statement.  He reitered his earlier contention about the onset of vertigo in service.  He added that he was continuing to follow Dr. M.'s vestibular exercise regimen and medication protocol.  Lastly, he wrote that it was costly to visit Dr. M. every time an episode of vertigo occurred.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that entitlement to service connection for the Veteran's vertigo is warranted.

As noted above, a Veteran seeking disability benefits must establish not only the existence of a disability, but also a connection (nexus) between his service and the disability.  See Shedden, supra.

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and symptomatology. See Layno v. Brown, 6 Vet. App. 465, 469-79 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, determining the potential cause of vertigo, is beyond the scope of lay observation. See id.  Thus, a determination as to the etiology of the Veteran's vertigo is not susceptible of lay opinion and requires specialized training.  See Jandreau, supra (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  

Therefore, the Veteran is competent to report as to the onset of vertigo but does not constitute competent evidence concerning the etiology of his vertigo.  See 38 C.F.R. § 3.159(a)(1) (2017) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  Nevertheless, the Board finds the Veteran's reports to be consistent and credible and, as such, carry great probative weight. 

The Board may favor the opinion of one competent medical examiner over that of another as long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 7 Vet. App. 467 (1993).

The Board places some probative weight on the opinions of the July/August 2010 VA examiner as well as the competent, expert opinion of Dr. W.S.  However, neither of these clinicians considered the Veteran's February 7, 2006 report nor the February 7, 2006 Air Force physician's memorandum, as discussed above.
On the other hand, Dr. D. noted that the Veteran's episodes of dizziness were that of true vertigo.  Moreover, Dr. M. provided a diagnostic impression of benign paroxysmal position vertigo, opining that the Veteran had difficulty performing in- tandem Romberg.  Dr. M. and the Veteran indicated that treatment was on-going-through vestibular exercise.  The Board places much probative weight in this evidence as it suggests chronicity and underscores the current aspect of disability.

As discussed above, the report and memorandum root the Veteran's vertigo in active service.  The Board accepts this evidence of record as the requisite in-service incurrence prong of establishing service connection.  As to nexus, the Board finds at the very least the evidence is in relative equipoise.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the Veteran's vertigo is linked to active service.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 3.102 (2017).  Accordingly, service connection is warranted for vertigo.

B.  Right Shoulder Disorder 

Inasmuch as the evidence above applies to a right shoulder disorder, it is incorporated here.

As noted above, the Veteran has conceded that his right shoulder disorder occurred before service; however, he contends that active service aggravated (and worsened)  his pre-existing right shoulder disorder.

A review of the Veteran's service treatment records includes physical therapy progress notes from 2006 as well as multiple notations concerning right shoulder surgery in 1999.  In May 2006, the Veteran complained of right shoulder pain.  An examiner opined that the Veteran's right shoulder was tender on palpation and elicited pain on motion; however, there were no signs of swelling, erythema, warmth, or deformity.  Examiners evaluated past impressions of osteoarthritis; shoulder dislocation; separation of the shoulder; and shoulder tendonitis.  Imaging revealed two suture anchors in the glenoid rim consistent with labral repair; mild widening of the acromioclavicular joint interval to 6 millimeters with some hypertrophy of the superficial margin of the distal clavicle; and a well-seated glenohumeral joint.  In January 2007, an examiner opined that the Veteran's shoulders showed no abnormalities.  Nevertheless, in an April 2007 orthopedic clinic note an examiner reported that physical examination of the Veteran's right shoulder still showed decreased range of motion when compared to the opposite side.  The Veteran also had significant tenderness on palpation of the acromioclavicular joint, as well as with cross-arm testing.  The examiner provided an assessment of right acromioclavicular joint arthrosis with continued decreased range of motion.  The Veteran received an injection of three equal parts lidocaine, Marcaine, and Kenalog.  This, according to the examiner, appeared to alleviate 99 percent of the reported pain.

In August 2010, the Veteran was afforded a VA contract examination.  Among other claimed disabilities, the examiner addressed the Veteran's right shoulder disorder in his opinion.  The examiner reviewed the claims file, considered the Veteran's accounts of his medical history and conducted a physical examination.

The examiner noted that the Veteran reported that the aggravation of his pre-existing right shoulder disorder began in February 2007.  Specifically, the Veteran stated that his duties as a sheet metal mechanic in a C-5A aircraft facility included carrying a heavy toolbox and aircraft parts to the shop and back to the aircraft.  The Veteran reported that these in-service duties aggravated his right shoulder disorder.

Upon physical examination, the right shoulder showed instability, tenderness, and guarding of movement.  The examiner opined that there were neither signs of edema; abnormal movement; effusion; weakness; redness; subluxation; heat; deformity malalignment; nor drainage.  X-ray imaging of the right shoulder showed degenerative joint changes and no acute findings.  As an impression, the examiner opined right shoulder bursitis and osteoarthritis.  Subjective factors included a history of weakness when working with arms above the head; objective factors included a finding of tenderness and decreased motion and the aforementioned positive x-ray imaging findings.

For emphasis, the August 2010 VA examiner provided a positive nexus opinion on the right shoulder claim.  The examiner indicated that it is at least as likely as not that the Veteran's right shoulder disorder is related to the in-service right shoulder surgery performed in 1999.

An August 2011 private x-ray imaging report form O.I.G. revealed moderate severity osteoarthritis of the acromioclavicular joint.  Among other findings, the superior labrum demonstrated intra-substance intermediate and somewhat heterogeneous increased signal intensity consistent with labral degeneration.  An examiner provided impressions of acromioclavicular joint osteoarthritis and evidence of prior labral repair with degenerative fraying of the superior glenoid labrum, without evidence of an acute recurrent tear.

In October 2011, the Veteran was afforded a VA examination.  Among other claimed disabilities, the examiner addressed the Veteran's right shoulder disorder in his opinion.  The examiner reviewed the claims file, considered the Veteran's accounts of his medical history and conducted a physical examination.  The examiner provided an impression of impingement syndrome, status post arthroscopic, noting the surgical procedure that occurred in 1999.  Other impressions, according to the examiner, included shoulder type II slap lesion, status post arthroscopic capsule labral repair with suture anchors; and osteoarthritis/derangement of acromioclavicular joint, status post orthoscopic acromioplasty. 

The examiner noted that the Veteran was receiving on-going treatment for his right shoulder disability.  As to functional impact, the examiner opined that the Veteran experienced functional impact which affected his ability to work.  Specifically, he noted that the Veteran indicated that he had problems with work activities that involved use of the arm above the shoulder level and carrying or lifting objects that weighed more than 22 pounds.  The examiner also reported that the Veteran's military occupational specialty (MOS) was an "egress technician" when the Veteran retired in 2007.  This MOS, according to the examiner, involved mechanical work on aircraft.

As to etiology, the October 2011 examiner found that the Veteran had a chronic pre-existing right shoulder disorder before service and there was no evidence of aggravation beyond what is normally expected during or after service as the treatment regimen has been similar-intermittent physical therapy for chronic right shoulder symptoms.

In December 2011, the Veteran was afforded a VA examination.  The examiner followed the examination regime as discussed above.  Upon evidence review, consideration of subjective accounts, and examination, this examiner opined that the Veteran's claimed condition is at least as likely as not incurred in or caused
by the claimed in-service injury, event, or illness.  As a rationale, the examiner opined that the Veteran has multiple records with complaints of shoulder pain and continues to have pain with activity which has worsened over time to include degenerative changes seen in x-ray imaging of 2010.

In June 2012, the Veteran submitted a statement.  In pertinent part, he conveyed that he had right shoulder surgery in 1999 prior to entering active duty in 2004; however, he did not experience pain or problems after he recovered from surgery.  In short, he advanced that his right shoulder was aggravated by events in service.  Specifically, he noted that as a sheet metal mechanic of C-5 aircraft, he performed "heavy" work, requiring much use of his right shoulder-drilling; using impact guns and lifting heavy equipment and parts.

In October 2013, the Veteran was afforded a VA examination.  The examiner followed the examination regime discussed above.  The examiner's findings as to the right shoulder included limited range of motion, with objective evidence of painful motion beginning at 45 degrees.  The examiner opined that the Veteran's right shoulder disorder impacted his ability to work, namely lifting and carrying objects.

In the April 2014 Report of General Information, the representative from the RO reported that the Veteran's contention was that his right shoulder disorder was aggravated by service.

In September 2014, the Veteran submitted another statement which reiterated the points that he made in June 2012.

In June 2015, the Veteran was afforded a VA examination.  The examiner followed the examination regime as discussed above.  Concerning the right shoulder, the examiner reported that residuals of arthroscopic surgery of the right shoulder included pain, decreased range of range of motion, and decreased strength.

In a February 2016 x-ray imaging report, Dr. R. P., a private radiologist, reported that the bony structures of the Veteran's right shoulder were unremarkable, without fractures or dislocations.  Moreover, intra-articular spaces were preserved and soft tissues were normal.  Dr. R. P. opined that these results were indicative of normal views of the right shoulder.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that entitlement to service connection for the Veteran's right shoulder disorder is warranted.

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and symptomatology. See Layno, supra.  Nevertheless, determining the potential aggravation of a right shoulder disorder beyond its natural course, is beyond the scope of lay observation.  See id.  Thus, a determination as to the aggravation of the of the Veteran's right shoulder disorder is not susceptible of lay opinion and requires specialized training.  See Jandreau, supra; Layno, supra.  The Board again notes that there are no exceptions to the Court's Jandreau doctrine. 

The Board may favor the opinion of one competent medical examiner over that of another as long as an adequate statement of reasons and bases is provided.  See Owens, supra.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri, supra.

The Board places some probative weight on the competent, expert opinion of the August 2010 VA examiner as well as the competent, expert opinion of Dr. W. S.  These examiners reviewed the claims file, considered the Veteran's subjective accounts, and conducted comprehensive examinations.  However, the August 2010 VA examiner opined that it is at least as likely as not that the Veteran's right shoulder disorder is related to the right shoulder surgery performed in 1999.  As a rationale, this examiner posed that review of the record of evidence shows that the Veteran did not have active service at any time during 1999.  The Board notes that this issue is not in dispute.  The Veteran contends that his pre-existing right shoulder disorder was aggravated by service subsequent to 1999.  

Here the Board takes notice of the April 2007 orthopedic clinic note in the Veteran's STRs, in which an examiner provided an assessment of right acromioclavicular joint arthrosis with continued decreased range of motion, which necessitated an injection of three equal parts lidocaine, Marcaine, and Kenalog to alleviate pain.  The August 2010 VA examiner did not factor this STR into his opinion, which effectively began and ended with the right shoulder surgery in 1999, which the Veteran himself conceded as pre-existing

Importantly, the Board finds the December 2011 VA examiner's opinion to be highly probative evidence in support of the claim.  Upon evaluation of the claims file, consideration of the Veteran's account of his medical history, and examination, this examiner opined that it is at least as likely as not that the Veteran's right shoulder disorder was caused [or aggravated] by service.  As a rationale, this examiner took note of the service treatment records and other treatment records in which the Veteran complained of shoulder pain, underscoring that the Veteran continues to have pain with activity which has worsened over time.  The Board places much probative weight in this evidence as it suggests chronicity.  

As noted above, the Veteran is competent to report symptomatology, such as the onset of right shoulder disorder pain and whether that pain has been on-going.  Here, the Board finds the Veteran's consistent lay statements to be credible and affords these statements significant probative weight as to the "currency" of the Veteran's right shoulder disorder's manifestations.
At the very least, the Board finds the evidence of record in relative equipoise.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that it is as likely as not that the Veteran's right shoulder bursitis and osteoarthritis status post acromioplasty without residual scar was aggravated by active service.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 3.102 (2017).  Accordingly, service connection is warranted for right shoulder bursitis and osteoarthritis status post acromioplasty without residual scar.


ORDER

Service connection for vertigo is granted.

Service connection for right shoulder bursitis and osteoarthritis status post acromioplasty without residual scar is granted




____________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


